Citation Nr: 0712655	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-07 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


	THE ISSUE		

Entitlement to non-service-connected Department of Veterans 
Affairs (VA) death benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The appellant claims entitlement to VA death benefits based 
upon the claimed recognized service of her husband during 
World War II.  He died in September 1977.  

By an April 2004 RO decision, the appellant's claim of 
entitlement to VA death benefits was denied.  The appellant 
appealed this decision to the Board of Veterans' Appeals 
(Board).  

The appellant was afforded a personal hearing before the 
undersigned Veterans Law Judge in July 2006.  A transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  The U. S. service department has certified that the 
appellant's husband had no recognized service in the Armed 
Forces of the United States.  

2.  The decedent did not possess the requisite service to 
qualify for VA death benefits for his surviving spouse.



CONCLUSION OF LAW

The service requirements for eligibility for VA death 
benefits are not met. 38 U.S.C.A. §§ 101(2), 101(24), 107, 
1521, 1541 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.6, 
3.40, 3.203 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.§ 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the RO's 
April 2004 VCAA notice letter was issued prior to the initial 
unfavorable determination in February 2004.  

The appellant testified at a hearing held at the RO before 
the Board in July 2006.  As such, the appellant has been 
provided a meaningful opportunity to participate effectively 
in the processing of her claim.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board finds, however, that the VCAA is not applicable to 
the present claim for non service-connected death pension 
benefits, as it is a question of law whether the decedent's 
service qualifies as active service for VA benefits.  The U. 
S. Court of Appeals for Veterans Claims (Court) has held that 
the VCAA has no effect on an appeal where the law is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).

There is no indication of any relevant records that the RO 
failed to obtain.  In fact, the appellant and her daughter 
testified that she had no additional evidence to submit in 
support of her claim.  Moreover, the appellant does not 
contend that the service as verified by the service 
department is erroneous in such a way as to warrant a further 
request to the service department to verify or re-certify 
additional military service.  See Sarmiento v. Brown, 7 Vet. 
App. 80 (1994).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Further, the VCAA notice to the claimant did not include all 
of the types of evidence necessary to establish the five 
elements.  However, this case is being denied based on the 
fact that there is no evidence to establish that the 
appellant is entitled to VA death benefits.  Despite the 
inadequate notice, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.

Analysis

The appellant applied for VA death benefits in February 2004.  
In a marriage contract from the municipality of Quezon City, 
it was noted that the appellant was married to the decedent 
in April 1948.  The Board notes that there is no death 
certificate for review in this case.  However, the appellant 
indicated that her marriage to the decedent ended with his 
death in September 1977.  In the appellant's February 2005 
substantive appeal, she indicated that her husband was 
hospitalized for pulmonary disease at the time of his 
discharge from the military in 1946.  She testified that he 
suffered from tuberculosis and she asserts that his death is 
related to pulmonary disease.  

Turning to the evidence in this case, the Board notes that 
Philippine service department records reflect the appellant's 
husband's service from June 1942 to March 1946 with the 
Recognized Guerrillas.  He is listed as Civilian Guerrilla in 
a discharge document from the Philippine Army and the 
Affidavit for Philippine Army Personnel.  He served in a 
recognized guerrilla unit from January 1945 to March 1945 as 
a Sergeant.

In July 2006, the appellant testified that she was not 
married to her husband at the time he was discharged from the 
military, but that she knew him and that he served as a 
liaison between the local population and the American Armed 
Forces.  Her daughter testified that her father had 
tuberculosis but she offered no dates of his affliction and 
stated that there was no available medical evidence of 
treatment for tuberculosis for review.  

In April 2004, the RO denied entitlement to VA death benefits 
and found that the appellant was ineligible for VA benefits.  
In this regard, the Board notes that in March 2004, the 
National Personnel Records Center (NPRC) verified that her 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the US Armed Forces.  

In this case, VA shall pay pension for non-service-connected 
disability or death to the surviving spouse of each veteran 
of a period of war who met the service requirements 
prescribed in section 1521(j) of this title, or who at the 
time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service- connected 
disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA death 
benefits, it is required, in part, that the veteran have 
active military, naval or air service.  See 38 U.S.C.A. §§ 
101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.  The term 
'veteran' is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  'Active military, naval, and air 
service' includes active duty. 'Active duty' is defined as 
full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  
'Armed Forces' consists of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  38 C.F.R. § 3.1. Service of veterans 
enlisted under section 14, Pub. L. 190, 79th Congress (Act of 
October 6, 1945), is included for compensation and dependency 
and indemnity compensation, but not for pension benefits.  
All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Pub. L. 190. 38 
U.S.C.A. 107; 38 C.F.R. § 3.8 (b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included as qualifying service for compensation 
benefits, but not for pension benefits.

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 C.F.R. § 3.8(b), (c), and (d).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  See 38 U.S.C.A. § 
107(a); 38 C.F.R. § 3.8.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence demonstrates that the 
decedent lacked qualifying military service for VA purposes.  
In this regard, the Board observes that the United States 
Court of Appeals for Veterans Claims (Court) has held that 
findings by the United States service department verifying a 
person's service 'are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The U. S. 
service department has certified that the appellant's husband 
had no recognized service in the Armed Forces of the United 
States, and that finding is binding on the Board.  

According to Philippine service department records, the 
decedent's service was in the Philippine Commonwealth Army as 
a civilian guerrilla.  However, this does not constitute 
qualifying military service for pension purposes, the 
appellant does not meet the basic eligibility requirements 
for VA death benefits and her claim must be denied as a 
matter of law.  Where, as here, the law and not the evidence 
is dispositive, the matters on appeal must be terminated or 
denied as without legal merit.  See Sabonis v Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to VA death benefits is denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


